DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0620936 (JP ‘936) in view of Meadows, U.S. Patent 3,820,409, further in view of Hineno et al., U.S. Patent Publication 2015/0024892.

As per claim 1, JP ‘936 discloses a power transmission V-belt (para [0001, 0012], figs. 1, 2) having a cross section orthogonal to a belt circumferential direction being a V shape, and having a frictional power transmission surface on each side in a belt width direction, wherein the power transmission V-belt comprises:
 	 a rubber layer (4, 6) [upper rubber layer, compression layer] (paras [0008, 0009, 0012, 0015]) formed of a rubber composition;
 	 a cord buried (2) in the rubber layer (4, 6) along the belt circumferential direction (fig. 1); and
 	 at least one reinforcing layer (7, fig. 1 shows several layers having filaments contained within) buried in the rubber layer (4, 6),
 	 wherein the reinforcing layer (7) comprises a large number of reinforcing fiber filaments (short fibers, para [0015]; and contains no fibers that intersect with the belt width direction (para [0016]) (layers closest to cords), or contains the fibers that intersect with the belt width direction in a weight per unit area of 30% or less of the reinforcing fiber filaments.
 	JP ‘936 does not disclose reinforcing fiber filaments having the same length as a belt width; 
 wherein the reinforcing layer has a structure in which the reinforcing fiber filaments are in a non-twisted state, are oriented in the belt width direction, and are spread and bonded in a sheet shape, and
 wherein the reinforcing layer has a thickness of 0.05 mm to 0.5 mm.   However, Meadows in his Endless Power Transmission Belt invention teaches the use of transverse filaments (cords) (22, 24) the width of the belt (fig. 1) for use in a V-belt in both the tension section and compression section.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of JP ‘936 with filaments (cords) the width of the belt, as taught by Meadows, for the purpose of improved crosswise rigidity (col. 3, lines 1-20).
	Also, Hineno et al. in their Friction Drive Belt and Method for Producing Same invention teach the use of cords having diameters from 0.3 to 3 mm (para [0065]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of JP ‘936 and Meadows with a reinforcing layer thickness of 0.5 mm, as taught by Hineno et al., for the purpose of enough strength to give transverse rigidity without making the belt assembly too thick.

As per claims 2 and 3, JP ‘936, Meadows and Hineno et al. as set forth above, disclose the claimed invention except for the reinforcing fiber filaments have a tensile modulus of elasticity of 200 to 600 GPa and a thermal conductivity of 5.0 W/(m- K) or more.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a material with the appropriate modulus to withstand the compressive forces experienced by a V-belt and withstand the thermal requirements of an under-the-hood environment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claim 4, JP ‘936, Meadows and Hineno et al. as set forth above, JP ‘936 discloses the reinforcing fiber filaments are carbon fibers (para [0015], JP ‘936). 

As per claim 5, JP ‘936, Meadows and Hineno et al. as set forth above, JP ‘936 as modified, discloses the reinforcing layer (7) is buried on each side of the cord (2) in the rubber layer (4, 6) (fig. 1).

As per claim 21, JP ‘936, Meadows and Hineno et al. as set forth above, JP ‘936 as modified, discloses the reinforcing layer (7) is formed of one or plurally-laminated unidirectional fiber sheet(s) (fig. 1), and
wherein the unidirectional fiber sheet (closest two layers to cords 2) has a structure in which the reinforcing fiber filaments (22, 24) (Meadows) are bonded to each other by a thermosetting resin.   Examiner interprets since the JP ‘936 belt is made of a rubber composition routinely vulcanized for improved physical properties that the belt is made from a thermosetting resin. 

As per claim 23, JP ‘936, Meadows and Hineno et al. as set forth above, disclose the claimed invention except for the unidirectional fiber sheet containing the thermosetting resin has a basis weight of 50 to 400 g/m”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a material with the appropriate basis weight to withstand the compressive forces experienced by a V-belt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 6-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0620936 (JP ‘936) in view of Meadows, U.S. Patent 3,820,409, further in view of Hineno et al., U.S. Patent Publication 2015/0024892, further in view of Kamba et al., U.S. Patent Publication 2017/0314641.

As per claims 6 and 7, JP ‘936, Meadows and Hineno et al. as set forth above, JP ‘936 as modified, do not disclose wherein the rubber layer comprises: an adhesion rubber layer in which at least a part of the cord is buried; a compression rubber layer formed of a rubber composition different from that of the adhesion rubber layer and provided on a belt inner circumferential side of the adhesion rubber layer; and a tension rubber layer formed of a rubber composition different from that of the adhesion rubber layer and provided on a belt outer peripheral side of the adhesion rubber layer, wherein the reinforcing layer is buried at least between the adhesion rubber layer and the compression rubber layer or between the adhesion rubber layer and the tension rubber layer.  However, Kamba et al. in his Friction Transmission Belt and Manufacturing Method Thereof invention teach a transmission belt (10) having a tension layer (5), a compression layer (2) and an adhesion layer (4) located between the previous two (5, 2).  The adhesion layer (4) having a different rubber composition than the tension and compression layers (5, 2) (para [0059]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of JP ‘936, Meadows and Hineno et al. by using rubber layers having a different composition, as taught by Kamba et al., for the purpose optimizing system performance versus cost by using the most cost effective rubber composition that meets respective layer performance requirements.  Examiner interprets the adhesion layer to encompass the cords (2) of JP ‘936 which would then be located between two reinforcing layers (7), each next to a tension layer and compression layer respectively (JP ‘936, fig. 1).

As per claim 8, JP ‘936, Meadows and Hineno et al. as set forth above, JP ‘936 as modified, discloses
the cord (2) is buried between the compression rubber layer (6) and the tension rubber layer (4) and wherein the reinforcing layer (7) is between the compression rubber layer (6) and the tension rubber layer (4).   JP ‘936, Meadows and Hineno et al. do not disclose the rubber layer comprises: a compression rubber layer; and a tension rubber layer formed of a rubber composition different from that of the compression rubber layer and provided on a belt outer peripheral side of the compression rubber layer, 
 	  However, Kamba et al. in his Friction Transmission Belt and Manufacturing Method Thereof invention teach a transmission belt (10) having a tension layer (5) and a compression layer (2).  The tension layer (5) having a different rubber composition than the compression layer (2) (para [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of JP ‘936, Meadows and Hineno et al. by having tension and composition layers of different compositions, as taught by Kamba et al., for the purpose optimizing performance versus cost for the different physical requirements between a tension layer and compression layer.

As per claims 9, 16 and 17, JP ‘936, Meadows, Hineno and Kamba et al. as set forth above, JP ‘936 as modified, discloses the cord (2) is not buried in the compression rubber layer (6, JP ‘936), the compression rubber layer (6) comprises short fibers (JP ‘936 para [0015]), and the compression rubber layer has a blending amount of the short fibers of 0.1 to 10 (10-40 vol %, JP ‘936, para [0015]) parts by mass with respect to 100 parts by mass of a rubber component. 

As per claims 18, 19 and 20, JP ‘936, Meadows, Hineno and Kamba et al. as set forth above, JP ‘936 as modified, discloses the reinforcing layer (7) is buried in the compression rubber layer or in contact with the compression rubber layer (6),
 	wherein the compression rubber layer (6) comprises chloroprene rubber (para [0015]), and
 	wherein in a case where the reinforcing layer (7) is in contact with the adhesion rubber layer (4, Kamba et al.), the adhesion rubber layer (4, Kamba et al.) contains chloroprene rubber (para [0065], Kamba et al.).  


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0620936 (JP ‘936) in view of Meadows, U.S. Patent 3,820,409, further in view of Hineno et al., U.S. Patent Publication 2015/0024892, further in view of Kojima et al., U.S. Patent Publication 2016/0053851.

As per claim 25, JP ‘936, Meadows and Hineno et al. as set forth above, JP ‘936 as modified discloses a method for manufacturing the power transmission V-belt described in Claim 1, comprising:
a laminating step (fig. 1) of laminating one or plurally-laminated unidirectional fiber sheet(s) (fig. 1) each having a structure in which the reinforcing fiber filaments (22, 24) are bonded to each other as the reinforcing layer on a first rubber layer that forms a part of the rubber layer, and thereon laminating a second rubber layer that forms another part of the rubber layer.  JP ‘936, Meadows and Hineno et al. do not disclose the first and second rubber layers are laminated unvulcanized; and a vulcanizing step of vulcanizing the first unvulcanized rubber layer and the second unvulcanized rubber layer to form the rubber layer.
 	  However, Kojima et al. in their V-ribbed Belt invention teach a preferred method of forming a V-ribbed belt including an unvulcanized rubber layer formed of a rubber composition containing sulfur or an organic peroxide and the unvulcanized rubber layer is vulcanized or cross-linked.  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of JP ‘936, Meadows and Hineno et al. by first assembling the belt layers in an unvulcanized state, as taught by Kojima et al., for the purpose of ease of handling and formability in the unvulcanized state.

As per claim 26, JP ‘936, Meadows, Hineno et al. and Kojima et al. as set forth above, JP ‘936 as modified, discloses attaching an adhesive component to the unidirectional fiber sheet by at least one treatment of an RFL treatment (para [0042]), a rubber cement treatment and a resin impregnation treatment, before the laminating step.


Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a power transmission V-belt including a rubber layer formed of a rubber composition; a cord buried in the rubber layer along the belt circumferential direction; and at least one reinforcing layer buried in the rubber layer, wherein the reinforcing layer comprises a large number of reinforcing fiber filaments having the same length as a belt width; and contains no fibers that intersect with the belt width direction, or contains the fibers that intersect with the belt width direction in a weight per unit area of 30% or less of the reinforcing fiber filaments, wherein the reinforcing layer has a structure in which the reinforcing fiber filaments are in a non-twisted state, are oriented in the belt width direction, and are spread and bonded in a sheet shape; the reinforcing layer is formed of one or plurally-laminated unidirectional fiber sheet(s), and the unidirectional fiber sheet has a structure in which the reinforcing fiber filaments are bonded to each other by an auxiliary yarn intersecting with the belt width direction and having a weight per unit area being 30% or less of that of the reinforcing fiber filaments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654